Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,168,389 (hereinafter, the ‘389 patent) issued from Application serial No. 14/818,626 (hereinafter the ‘626 application) filed on August 5, 2015. 

Consent of Assignee
The Consent of Assignee filed on 12/8/2020 is defective. The entry for “Name of assignee/inventor (if not assigned)”, i.e., “Chanho Cho”, is incorrect since the present application is assigned to Samsung Electronics Co., Ltd.  
Additionally, the Consent of Assignee fails to provide a typed or printed name of the person who is authorized to sign the consent form for the assignee.  While Applicant has provided the title of the person who is authorized to sign the consent form, the typed or printed name of the person is missing in the box entitled “Typed or printed name and tile of person signing for assignee (if assigned)”.  Appropriate correction is required.

Statement Under 37 CFR 3.373(c)
The Statement under 37 CFR 3.373(c) filed on 12/8/2020 is insufficient.  The patent number and the issue date are missing from the statement.  Appropriate correction is required.

Claim Rejections - 35 USC § 251, Improper Recapture
1.	Claims 1-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claims 1, 18 and 19 by omitting the imitation of an anode layer comprising “a solid electrolyte” from independent reissue claims 1, 18 and 19. 
	It is noted that the above omitted limitation relates to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
During the prosecution of the ‘626 application, Applicant added the above limitation, an anode layer comprising “a solid electrolyte” to claims 1, 18 and 19, in order to overcome an art rejection of original claims 1-4 and 6-20 made in a final Office action mailed on 4/4/2018 (see Remarks and claim amendment filed on 6/4/2018 in the ‘626 application).  In the Remarks filed on 6/4/2018, Applicant also argued that the cited prior art did not disclose the “solid electrolyte” limitation.  Applicant stated the following (pages 11-13 of the Remarks filed on 6/4/2018 in the ‘626 application, emphasis added): 
First, Lamanna does not disclose or suggest use of a coating comprising a metal element, wherein the coating is disposed on the anode active material, and wherein the metal element is at least one of aluminum, titanium, zirconium, niobium, germanium, gallium, silver, indium, tin, antimony, and bismuth, let alone a lithium ion secondary battery in which the claimed anode layer is used in combination with a solid electrolyte, as recited in amended claim 1.  Lamanna discloses an electrolyte additive and its use in a non-aqueous liquid electrolyte. Lamanna, page 1, [0005]. 

******
Second, because Lamanna is directed to an electrolyte additive and its use in a non­aqueous liquid electrolyte an artisan would not have been prompted to modify Lamanna to provide a lithium ion secondary battery comprising a solid electrolyte, let alone have a reasonable expectation of success modifying Lamanna in view of Sun, Ito, Nagase, or their combination for at least the reason that use of the electrolyte of Lamanna would defeat the benefits of the claimed solid electrolyte and elimination of the liquid electrolyte of Lamanna would be contrary to the teachings of Lamanna.
Third, Sun, Ito, and Nagase do not cure the deficiencies of Lamanna, and thus the claimed battery is nonobvious over the cited references. Sun is directed to a "positive active material for a rechargeable lithium battery."  Sun, title.  Sun also discloses use of a liquid electrolyte.  Sun, page 4, [0078]…, Sun does not teach or suggest use of a solid electrolyte.
In summary, Sun is also directed to a lithium ion battery comprising liquid electrolyte. Thus, Lamanna and Sun fail to disclose an anode layer comprising a solid electrolyte. Lamanna, optionally in view of Sun, does not disclose all the elements of the presently claimed lithium ion secondary battery.
	
	Further, claims 1-19 have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  
	Accordingly, claims 1-19 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘626 application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim 1-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Madokoro et al. (JP-2012-138372, English Translation included). 
Madokoro discloses a lithium ion secondary battery comprising an anode, a cathode and a solid electrolyte disposed between the cathode and the anode (Translation, pages 4 and 13).  The anode comprises an anode active material, such as graphite/carbonaceous material (pages 6-7), and a coating (outmost layer) disposed on the anode active material. The coating comprises lithium alloyed with a metal element such as Bi, Sb and In (page 8).  The amount of the coating is preferably in a range of about 1 wt% to 10 wt% (page 5).
With respect to the claimed electrochemical reaction potential of the coating and the anode active material, since Madokoro discloses an anode comprising the same anode active material, such as graphite, and a coating comprising the same metal element, such as lithium alloyed with metal ions of Bi and/or In, as claimed, the coated anode would also have the same properties, such as the same electrochemical reaction potential as recited in claims 1 and 9-10 and the same discharge capacity properties as recited in claims 16-17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11-15 are rejected under 35 U.S.C.103 as being unpatentable over Madokoro, as applied to claims 1-10 and 16-17 above, and further in view of in view of Ito et al. (KR-10-2014-0074174, English Translation included).
Madokoro is relied upon for the reasons stated above in Rejection No. 2.
Madokoro discloses the use of a composite oxide of lithium and a transition metal, or a solid solution of lithium with two or more transition metals as the positive electrode (cathode) material (pages 12-13).  However, Madokoro does not disclose that a portion of a surface of the cathode active material comprises a lithium ion conducting material such as Li2O-ZrO2 as recited in claims 11-12.  Madokoro also does not disclose the solid electrolyte of the battery comprises a sulfide-based solid electrolyte including Li2S-P2S5 as recited in claims 13-15.
Ito teaches a lithium ion secondary battery comprising a negative electrode (anode), a positive electrode (cathode) and a solid electrolyte.  The cathode comprises a cathode active material coated with a material including Li2O-ZrO2 (Translation, page 2).  The solid electrolyte comprises a sulfide-based solid electrolyte comprising Li2S-P2S5 (Translation, page 10).
 Ito also teaches that, when the coated cathode active material is used in combination with the solid electrolyte, “the reaction between the positive electrode active material and the solid electrolyte at the interface can be noticeably suppressed and the formation of the interfacial resistance layer can be efficiently suppressed, enabling the benefit of using the positive electrode active material with a small particle diameter.” (pages 8-9).
Accordingly, it would have been obvious to one of ordinary skill in the art to use a cathode active material coated with the lithium ion conducting material comprising Li2O-ZrO2 and a sulfide-based solid electrolyte such as Li2S-P2S5 in Madokoro’s lithium ion secondary battery in order to improve the performance of the battery including reducing the interfacial resistance during charging and discharging, improving the resulting discharge capacity and increasing the conductivity of lithium ions (Translation, page 9).

5.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madokoro, as applied to claims 1-10 and 16-17 above, and further in view of Ikura et al (JP-2013-089423, English Translation included).
Madokoro is relied upon for the reasons stated above in Rejection No. 2.
Madokoro does not disclose a method of controlling discharge of a lithium ion secondary battery as recited in claim 18 and a method of determining battery characteristics of a lithium ion secondary battery as recited in claim 19.
Ikura teaches a method of using a battery control device to determine and control discharge of a lithium ion secondary battery.  The method comprises monitoring a discharge curve of the anode of the battery, detecting, in a graph of voltage versus discharge capacity, a point of inflection P of the discharge voltage during a discharge, and determining a deterioration of the anode based on the detection of the point of inflection to determine battery characteristics of the lithium ion secondary battery (paragraphs [0006], [0016]-[0025], [0033]-[0035], claims and Figures 3 and 6).
Ikura also teaches that the inflection point of the discharge curve of the anode is determined by detecting the increase in an acoustic emission signal, differentiating the charge/discharge region and determining the deterioration degree of the anode ([[0038]-[0044], claims and Figure 6).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the battery control device as taught by Ikura to detect and control the state of charge/discharge of the lithium ion secondary battery in order to determine the performance characteristics of the battery including the deterioration degree of the anode.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,168,389 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991